August 14, 2013 State Street Bank and Trust Company John Hancock Tower 200 Clarendon Street Boston, Massachusetts 02116 Attention:Carol Agranat, Vice President – JHT/17 Re:Mercer Funds (formerly known as MGI Funds)(the “Fund”) Ladies and Gentlemen: Please be advised that the undersigned Fund has established a new series of shares to be known as Mercer opportunistic fixed income Fund (the “Portfolio”). In accordance with the Custodian Agreement dated as of July 7, 2005 by and between the Fund and State Street Bank and Trust Company (“State Street”) (as successor by merger to Investors Bank & Trust Company) (as amended, restated, supplemented or otherwise modified from time to time, the “Custodian Agreement”), the undersigned Fund hereby requests that State Street act as Custodian for the Portfolio under the terms of the Custodian Agreement. An updated Appendix A to the Custodian Agreement is attached hereto. Kindly indicate your acceptance of the foregoing by executing two copies of this letter agreement, returning one to the Fund and retaining one for your records. Sincerely, MERCER FUNDS on behalf of: Mercer opportunistic fixed income Fund By:/s/ Stan Mavromates Name:Stan Mavromates Title: Vice President and Chief Investment Officer Duly Authorized Agreed and Accepted: STATE STREET BANK AND TRUST COMPANY By:/s/ Michael F. Rogers Name:Michael F. Rogers Title:Executive Vice President, Duly Authorized Effective Date:August 14, 2013 Appendix A to Custodian Agreement by and between Mercer Funds and State Street Bank and Trust Company (as successor by merger to Investors Bank & Trust Company) Dated as of July 7, 2005 Updated as of August 14, 2013 Mercer Funds Mercer US Large Cap Growth Equity Fund Mercer US Large Cap Value Equity Fund Mercer US Small/Mid Cap Growth Equity Fund Mercer US Small/Mid Cap Value Equity Fund Mercer Non-US Core Equity Fund Mercer Core Fixed Income Fund Mercer Opportunistic Fixed Income Fund Mercer US Short Maturity Fixed Income Fund Mercer Emerging Markets Equity Fund Mercer Global Low Volatility Equity Fund
